FILED
                             NOT FOR PUBLICATION                            SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMAAL AURELIO BARRETT,                          No. 13-73953

               Petitioner,                       Agency No. A046-525-843

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Jamaal Aurelio Barrett, a native and citizen of Panama, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider the BIA’s discretionary decision not to

reopen sua sponte pursuant to 8 C.F.R. § 1003.2(a). See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); see also Matter of G-D-, 22 I. & N.

Dec. 1132, 1135 (BIA 1999) (BIA’s consideration of whether a fundamental

change in the law warrants reopening involves an exercise of its sua sponte

authority).

      PETITION FOR REVIEW DISMISSED.




                                         2                                    13-73953